Norval, C. J.
This was an action upon a promissory note executed and delivered by the defendants in error to the Norwegian Plow *660Company for the sum of $103.42 and interest thereon. The petition is in the ordinary form. The defendants filed separate answers, each admitting the execution and delivery of the note, and setting up the defense of payment. The defendant Steiner further answered that he signed the note as surety for his co-defendant, E. B. Mower. The plaintiff replied by a general denial. There was a verdict for the defendants upon which judgment was rendered.
Upon a somewhat careful consideration of the record we are satisfied that the verdict and judgment conform to the pleadings and evidence, and neither party having filed briefs in the case, on the authority of Phenix Ins. Co. of Brooklyn v. Reams, 37 Neb., 423, and Damon v. City of Omaha, 38 Neb., 583, the judgment is
Affirmed.